                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                   Case No. 4:18-cv-00158-D

                                              )
ROBERT PETERSON, an individual, and HAD )
TO HAVE IT, LLC, a Delaware limited liability )
company,
                                              )
                  Plaintiffs,                 )
                                              )
      v.                                      )
                                              )
HATTERAS/CABO YACHTS, LLC, a                  )
Delaware limited liability company,           )
                                              )
                  Defendant.
                                              )
                                              )

                              CONSENT PROTECTIVE ORDER

          Plaintiffs Robert Peterson and Had To Have It, LLC (“Plaintiffs”), and Defendant

Hatteras/Cabo Yachts, LLC (“Defendant”) (collectively, “the Parties”), through their respective

counsel, consent to entry of the following protective order:

          WHEREAS, during the course of the above-captioned action (the “Action”), the Parties

or others may be required to produce in discovery information which a party or the person from

whom discovery is sought considers to be a trade secret or other confidential business, financial,

or technical information; information protected from discovery by third party rights of privacy or

applicable law; or other non-public, commercially sensitive, proprietary, and/or confidential

information;

          WHEREAS the Parties acknowledge that some information subject to the attorney-

client privilege, work-product immunity, or other applicable privilege or immunity may be

disclosed inadvertently during the course of this Action;

          WHEREAS the Parties expressly acknowledge and jointly agree that the inadvertent


AMERICAS 95863099
disclosure of information subject to the attorney-client privilege, work-product immunity, or

other applicable privilege or immunity by any party to this Action is not intended to effect a

waiver of any such privilege or immunity;

          WHEREAS, the Parties desire to agree to a protective order for the protection of such

information, and documents containing such information, during the pendency of this Action

and thereafter, and also for resolution of other issues which have arisen or may arise in

connection with this litigation; and

          WHEREAS, good cause appearing, and in conformance with the agreement between

the Parties:

          THEREFORE, IT IS HEREBY ORDERED that this Protective Order pursuant to

Federal Rule of Civil Procedure 26(c) be, and is hereby, entered.

1.        DEFINITIONS

          1.1       Party: Any party to this Action, including all of its officers, directors, employees,

consultants, retained experts, and Outside Counsel (and their support staff).

          1.2       Discovery Material:     All items or information, regardless of the medium or

manner generated, stored, or maintained (including, among others, testimony, transcripts, or

tangible things) that are produced, or generated in disclosures or responses to discovery in this

Action.

          1.3       “Confidential” Information or Items: Information (regardless of how generated,

stored, or maintained) or tangible things which the Designating Party reasonably believes in

good faith is not generally known to others, and which the Designating Party (i) would not

normally reveal to third parties except in confidence or has undertaken with others to maintain in

confidence, (ii) believes in good faith is protected by a right to privacy under federal or state law,



AMERICAS 95863099                                     2
or any other applicable privilege or right related to confidentiality or privacy, or (iii) believes in

good faith to constitute or to contain trade secrets or other confidential research, development, or

non-public, commercially sensitive and proprietary information.

          1.4       “Highly Confidential – Attorneys’ Eyes Only” Information or Items: Highly

sensitive “Confidential” information or items which relate to information maintained as trade

secrets, proprietary, technical, financial, marketing, strategic planning, or other commercially

sensitive competitive information that the Designating Party maintains as highly confidential in

its business, the disclosure of which the Designating Party reasonably believes in good faith may

cause harm to its competitive position.

          1.5       Receiving Party: A Party that receives Discovery Material from a Producing

Party.

          1.6       Producing Party: A Party or non-party that produces Discovery Material in this

Action.

          1.7       Designating Party: A Party or non-party that designates Discovery Material as

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only.”

          1.8       Protected Material: Any Discovery Material designated as “Confidential” or

“Highly Confidential – Attorneys’ Eyes Only.”

          1.9       Outside Counsel: Attorneys who are not employees of a Party, and who are

attorneys who work for a law firm that serves as counsel of record for a Party in this Action.

This includes partners, associates and employees of such Outside Counsel to whom it is

reasonably necessary to disclose the information for this Action, including supporting personnel

employed by the firm or attorney, such as paralegals, translators, legal secretaries, legal clerks

and court reporters.



AMERICAS 95863099                                  3
          1.10      Designated Employees:       Attorneys or other designated persons who are

employees of a Party and who have signed the “Agreement to Be Bound By Protective Order”

(Exhibit A).

          1.11      Counsel (without qualifier): Outside Counsel and in-house counsel, including

partners, associates, and employees of such Counsel to whom it is reasonably necessary to

disclose the information for this Action, and including supporting personnel employed by the

firm, attorney, or company, such as paralegals, translators, legal secretaries, legal clerks and

court reporters.

          1.12      Expert: A person with specialized knowledge or experience in a matter pertinent

to this Action, who has been retained by a Party or its Counsel to serve as an expert witness or as

a consultant in this Action, who is not a current employee of a Party or a competitor of a Party,

and who, at the time of retention, is not anticipated to become an employee of a Party or a

competitor of a Party. This definition includes a professional jury or trial consultant retained in

connection with this Action.

          1.13      Professional Vendor:    A person or an entity that provides litigation support

services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstratives,

organizing, storing, retrieving data in any form or medium, etc.), and his/her/its employees and

subcontractors.

          1.14      Repair Professionals: A person or an entity, including his/her/its employees and

subcontractors, that conducts repairs on the 2015 Model Year Hatteras GT70, which is the

subject of this Action and entitled Had To Have It.

          1.15      Final Disposition: The legal conclusion of this Action, whether by final judgment

and the exhaustion of all potential appeals, voluntary dismissal, or settlement.



AMERICAS 95863099                                   4
2.        SCOPE

          The protections conferred by this Protective Order cover Protected Material and any

information copied or extracted therefrom, as well as all copies, excerpts, summaries, or

compilations thereof. However, the protections conferred by this Protective Order do not cover

the following information: (a) any information that is in the public domain at the time of

disclosure to a Receiving Party or becomes part of the public domain after its disclosure to a

Receiving Party as a result of publication not involving a violation of this Protective Order,

including becoming part of the public record through trial or otherwise; and (b) any information

known to the Receiving Party prior to the disclosure or being obtained by the Receiving Party

after disclosure from a source who obtained the information lawfully and under no obligation of

confidentiality to the Designating Party.

3.        DURATION

          Even after the termination of this Action, the confidentiality obligations imposed by this

Protective Order shall remain in effect until a Designating Party agrees otherwise in writing or

a court order otherwise directs.

4.        DESIGNATING PROTECTED MATERIAL

          4.1       Manner and Timing of Designations:      Except as otherwise provided in this

Protective Order (see, e.g., second paragraph of Section 4.1(a), below), or as otherwise

consented, stipulated or ordered, material that qualifies for protection under this Protective Order

must be designated clearly before the Protected Material is disclosed or produced.

          Designation in conformity with this Protective Order requires:

          (a)       For information in documentary form (apart from transcripts of depositions or

other pretrial or trial proceedings): The Producing Party must affix the legend “Confidential” or



AMERICAS 95863099                                  5
“Highly Confidential – Attorneys’ Eyes Only” at the top or bottom of each page that contains

Protected Material.

          A Party or non-party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which

material it would like copied and produced. During the inspection and before the designation, all

of the material made available for inspection shall be deemed “Highly Confidential – Attorneys’

Eyes Only.”         After the inspecting Party has identified the documents it wants copied and

produced, the Producing Party must determine which documents, or portions thereof, qualify for

protection under this Protective Order, then, before producing the specified documents, the

Producing Party must affix the appropriate legend (“Confidential” or “Highly Confidential –

Attorneys’ Eyes Only”) at the top of each page that contains Protected Material.

          (b)       For testimony given in a deposition or in other pretrial or trial proceedings, a

Party or a non-party must either (1) state on the record, before the close of the deposition,

hearing, or other proceeding, that the testimony or portions of the testimony shall be designated

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” or (2) provide written notice to

all Parties, within 10 days after receipt of the official transcript, that the testimony shall be

designated “Confidential” or “Highly Confidential – Attorneys’ Eyes Only.” The Parties shall

treat the testimony as “Highly Confidential – Attorneys’ Eyes Only” until the expiration of the

10-day period.

          Transcript pages containing Protected Material must be marked with the legend

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only” as instructed by a Party or a

non-party.




AMERICAS 95863099                                   6
          (c)       For information produced in some form other than documentary, and for any

other tangible item, the Producing Party must affix in a prominent place on the exterior of the

container(s) in which the information or item is stored the legend “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only.”

          (d)       For information produced in electronic form on a computer readable medium

(e.g., CD-ROM), the Producing Party must affix in a prominent place on the storage medium on

which the information is stored, and on any container(s) for such medium, the legend

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only.”

          4.2       Inadvertent Failure to Designate: If timely corrected, an inadvertent failure to

designate qualified information or items as “Confidential” or “Highly Confidential – Attorneys’

Eyes Only” does not, standing alone, waive the Designating Party’s right to secure protection

under this Protective Order for such material.          If material is designated appropriately as

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only” after the material was initially

produced, the Receiving Party or person in receipt of materials designated under this Protective

Order, on timely notification of the designation, must make reasonable efforts to assure the

material is treated in accordance with the provisions of this Protective Order.

5.        CHALLENGING CONFIDENTIALITY DESIGNATIONS

          5.1       Timing of Challenges:    Unless a prompt challenge to a Designating Party’s

confidentiality designation is necessary to avoid foreseeable substantial unfairness, unnecessary

economic burdens, or a later significant disruption or delay of the Action, a Party does not waive

its right to challenge a confidentiality designation by electing not to mount a challenge promptly

after the original designation is disclosed.




AMERICAS 95863099                                   7
          5.2       Meet and Confer: The challenging Party shall initiate the dispute resolution

process by providing written notice of each designation it is challenging and describing the basis

for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

notice must recite that the challenge to confidentiality is being made in accordance with this

specific paragraph of the Protective Order. The Parties shall attempt to resolve each challenge in

good faith and must begin the process by conferring directly (in voice to voice dialogue; other

forms of communication are not sufficient) within 10 days of the date of service of notice.

          5.3       Court Intervention: If an agreement cannot be reached by negotiation and the

Court has not provided for a different procedure to handle these disputes, then the Party

challenging the designation may file a motion requesting a ruling from the Court on the

continued application of the confidentiality designation of the information or item(s). In all

circumstances, the terms of this Protective Order shall continue to apply to the information or

item(s) until the Court rules on the motion. In any such motion, the Designating Party bears the

burden of proof to establish why the confidentiality designation should be maintained.

6.        ACCESS TO AND USE OF PROTECTED MATERIAL

          6.1       Basic Principles: A Receiving Party or a person in receipt of material designated

under this Protective Order may use Protected Material disclosed or produced by another Party

or by a non-party in connection with this Action only for prosecuting, defending, appealing, or

attempting to settle this dispute, and to conduct repairs on the 2015 Model Year Hatteras GT70

that is the subject of this Action. For the avoidance of doubt, a Receiving Party or a person in

receipt of materials designated under this Protective Order may not use Protected Material for

any business, commercial, or competitive purpose, or during the course of any other action,

litigation, or proceeding, whether or not factually related to this Action. Such Protected Material



AMERICAS 95863099                                   8
may be disclosed only to the categories of persons and under the conditions described in this

Protective Order.

          Upon Final Disposition of the Action, a Receiving Party or person in receipt of material

designated under this Protective Order must comply with the provisions of Section 10 below

(FINAL DISPOSITION).

          Protected Material must be stored and maintained by a Receiving Party or a person in

receipt of material designated under this Protective Order at a location and in a secure manner

that ensures access is limited to persons authorized under this Protective Order.

          Following the close of pre-trial discovery and prior to a public hearing or trial in this

Action, Counsel for the Parties shall meet to seek agreement on procedures, if any, to protect the

confidentiality of Protected Material that will be used during the public hearing or trial, subject

to the Court’s approval. In the event that Counsel for the Parties are unable to reach agreement,

the Court, upon motion of any Party, shall determine the procedures, if any, to be used to protect

Protected Material during the public hearing or trial.

          6.2       Disclosure of “Confidential” Information: Unless otherwise ordered by the Court

or permitted in writing by the Designating Party, a Receiving Party or a person in receipt of

Protected Material designated under this Protective Order may disclose any information or item

designated “Confidential” only to:

          (a)       the Court and its personnel;

          (b)       Receiving Party’s Outside Counsel of record in this Action, as well as employees

of Outside Counsel to whom it is reasonably necessary to disclose the information for purposes

of this Action;




AMERICAS 95863099                                   9
          (c)       employees of a Party to whom it is reasonably necessary to disclose the

information for purposes of this Action;

          (d)       Experts (as defined in this Protective Order) of the Receiving Party to whom

disclosure is reasonably necessary for purposes of this Action and who have signed the

“Agreement to Be Bound by Protective Order” (Exhibit A);

          (e)       court reporters and their staff, to whom disclosure is reasonably necessary for

purposes of this Action;

          (f)       Professional Vendors to whom disclosure is reasonably necessary for purposes of

this Action who have signed the “Agreement to Be Bound by Protective Order” (Exhibit A), and

provided that all Protected Material is retrieved by the Party furnishing it upon completion of the

services;

          (g)       Repair Professionals who have signed the “Agreement to Be Bound by Protective

Order” (Exhibit A), and provided that no repair professionals be permitted to keep any Protected

Material;

          (h)       members of focus groups and mock jurors who have signed the “Agreement to Be

Bound by Protective Order” (Exhibit A), and provided that no mock jurors or focus group

participants be permitted to keep any Protected Material;

          (i)       a person having prior personal knowledge of the Protected Material (not involving

a violation of this Protective Order), including an author, signatory, or prior recipient of the

Protected Material; and

          (j)       any other person agreed to in writing by the Designating Party and any Receiving

Party and who has signed the “Agreement to Be Bound by Protective Order” (Exhibit A).




AMERICAS 95863099                                   10
          6.3       Disclosure of “Highly Confidential – Attorneys’ Eyes Only” Information: Unless

otherwise ordered by the Court or permitted in writing by the Designating Party, a Receiving

Party or a person in receipt of Protected Material designated under this Protective Order may

disclose any information or item designated “Highly Confidential – Attorneys’ Eyes Only” only

to:

          (a)       the Court and its personnel;

          (b)       Receiving Party’s Outside Counsel of record in this Action, as well as employees

of Outside Counsel to whom it is reasonably necessary to disclose the information for purposes

of this Action;

          (c)       Experts (as defined in this Protective Order) of the Receiving Party to whom

disclosure is reasonably necessary for purposes of this Action, who have signed the “Agreement

to Be Bound by Protective Order” (Exhibit A);

          (d)       court reporters and their staff, to whom disclosure is reasonably necessary for

purposes of this Action;

          (e)       Professional Vendors to whom disclosure is reasonably necessary for purposes of

this Action and who have signed the “Agreement to Be Bound by Protective Order” (Exhibit A),

provided that all Protected Material is retrieved by the Party furnishing it upon completion of the

services;

          (f)       Repair Professionals who have signed the “Agreement to Be Bound by Protective

Order” (Exhibit A), and provided that no repair professionals be permitted to keep any Protected

Material;




AMERICAS 95863099                                  11
          (g)       members of focus groups and mock jurors who have signed the “Agreement to Be

Bound by Protective Order” (Exhibit A), and provided that no mock jurors or focus group

participants be permitted to keep any Protected Material;

          (h)       a person having prior personal knowledge of the Protected Material (not involving

a violation of this Protective Order), including an author, signatory, or prior recipient of the

Protected Material; and

          (i)       any other person agreed to in writing by the Designating Party and any

Receiving Party and who has signed the “Agreement to Be Bound by Protective Order”

(Exhibit A).

7.        PROTECTED MATERIALS SUBPOENAED OR ORDERED PRODUCED IN
          OTHER LITIGATION

          If a Receiving Party or a person in receipt of Protected Material designated under this

Protective Order is served with a subpoena or an order issued in other litigation that seeks or

would compel disclosure of any Protected Material designated in this Action as “Confidential” or

“Highly Confidential – Attorneys’ Eyes Only,” the Receiving Party or person in receipt of

material designated under this Protective Order must so notify the Designating Party promptly.

Such notification must include a copy of the subpoena or the court order.

          The Receiving Party or person in receipt of Protected Material designated under this

Protective Order also must promptly inform the party who caused the subpoena or order to issue

in the other litigation that some or all of the Protected Material covered by the subpoena or order

is the subject of this Protective Order and also deliver a copy of this Protective Order to the party

in the other litigation that caused the subpoena or order to issue.

          The purpose of imposing these duties is to alert the interested parties to the existence of

this Protective Order and to afford the Designating Party in this Action an opportunity to protect


AMERICAS 95863099                                   12
its confidentiality interests in the court from which the subpoena or order was issued. The

Designating Party shall bear the burden and the expense of seeking protection in that court of its

Protected Material, and nothing in these provisions should be construed as authorizing or

encouraging a Receiving Party in this Action to disobey a lawful directive from another court.

8.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

          If a Receiving Party or a person in receipt of material designated under this Protective

Order learns that, by inadvertence or otherwise, it has disclosed Protected Material to any person

or in any circumstance not authorized under this Protective Order, the Receiving Party or person

in receipt of Protected Material designated under this Protective Order must immediately (a)

notify in writing the Designating Party of the unauthorized disclosure, (b) use its best efforts to

retrieve all copies of the Protected Material, (c) inform the person(s) to whom unauthorized

disclosures were made of all terms of this Protective Order, and (d) request such person(s) to

execute the “Agreement to Be Bound by Protective Order” attached hereto as (Exhibit A).

9.        FILING OF PROTECTED MATERIAL

          Before filing any information that has been designated as Protected Material with the

Court, or any pleadings, motions or other papers that disclose any such information, counsel

shall confer with counsel for the Party that produced the information so designated about how it

should be filed. If the Party that produced the information so designated desires that the

materials be filed under seal, then the filing Party shall file the materials in accordance with

E.D.N.C. Local Civil Rule 79.2 with notice served upon the producing Party. The filing of the

materials under seal shall not be binding on the Court, however. Within 10 days of service of

such notice, the Party desiring that the materials be maintained under seal shall file with the

Court a Motion to Seal and supporting memorandum of law specifying the interests which would



AMERICAS 95863099                                13
be served by restricting public access to the information. The Party that initially filed the

materials need not file any such Motion to Seal or otherwise defend another Party’s desire that

the materials remain sealed. The Court will grant the Motion to Seal only after providing

adequate notice to the public and opportunity for interested parties to object, after carefully

weighing the interests advanced by the movant and those interests favoring public access to

judicial documents and records, and upon finding that the interests advanced by the movant

override any common law or constitutional right of public access which may attach to the

information. Documents submitted under seal in accordance with this paragraph will remain

under seal pending the Court’s ruling. If the Party desiring that the information be maintained

under seal does not timely file a Motion to Seal, then the materials will be deemed unsealed,

without need for order of the Court..

10.       FINAL DISPOSITION

          Even after Final Disposition of this Action, the confidentiality obligations imposed by

this Protective Order shall remain in effect until a Designating Party agrees otherwise in writing

or a court order otherwise directs.

          After Final Disposition of this Action and upon the request of the Producing Party, the

Receiving Party or person in receipt of Protected Material designated under this Protective Order

must return to the Producing Party or destroy all Protected Material within 90 days. As used in

this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,

or any other form of reproducing or capturing any of the Protected Material. Whether the

Protected Material is returned or destroyed, the Receiving Party must submit a written

certification to the Producing Party by the 90-day deadline affirming all Protected Material it

received has been returned or destroyed and the Receiving Party, in addition to any individual to



AMERICAS 95863099                               14
which the Receiving Party was entitled under this Protective Order to disclose Protected

Material, has not retained any copies, abstracts, compilations, summaries, or other forms of

reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel

are entitled to retain an archival copy of all pleadings, motion papers, transcripts, legal

memoranda, correspondence, or attorney work product (including exhibits, deposition exhibits,

and trial exhibits), even if such material contains Protected Material. Any such archival copies

that contain or constitute Protected Material remain subject to the confidentiality obligations of

this Protective Order.

11.       INADVERTENT PRODUCTION OF PRIVILEGED MATERIAL

          Inadvertent production of any document a Party later claims should not have been

produced because of a privilege, including but not limited to the attorney-client privilege, the

joint defense or common interest privilege, or the attorney work product doctrine (“Inadvertently

Produced Privileged Document”), will not be deemed to waive any privilege. The Designating

Party may request the return of any Inadvertently Produced Privileged Document. A request for

the return of an Inadvertently Produced Privileged Document shall identify the document

inadvertently produced and the basis for withholding such document from production. If a Party

or a non-party requests the return, pursuant to this paragraph, of any Inadvertently Produced

Privileged Document then in the custody of another Party or non-party, such other Party shall

immediately cease any review of such document(s) and within five (5) business days return to

the requesting Party or non-party the Inadvertently Produced Privileged Document and all copies

thereof and shall destroy any documents summarizing or referring to such Inadvertently

Produced Privileged Document. The Party returning such material may then move the Court for




AMERICAS 95863099                              15
an order compelling production of the material, but that Party shall not assert as a ground for

entering such an order the facts or circumstances of the inadvertent production.

12.       MISCELLANEOUS

          12.1      Right to Further Relief: Nothing in this Protective Order abridges the right of any

person to seek its modification by the Court in the future.

          12.2      Use of Party’s Own Materials: Nothing in this Protective Order shall restrict a

Party’s ability to use and disclose its own Protected Material as it chooses. Such disclosure shall

not waive the protections of this Protective Order and shall not entitle other Parties or non-parties

to disclose such Protected Material in violation of this Protective Order.

          12.3      Right to Assert Other Objections: By consenting to the entry of this Protective

Order, no Party waives any right it otherwise would have to object to disclosing or producing

any information or item on any ground not addressed in this Protective Order. Similarly, no

Party waives any right to object on any ground to the use in evidence of any of the material

covered by this Protective Order.

          12.4       Effective Pending Approval: The Parties agree that, pending entry by the Court,

this Protective Order shall be effective as if entered and, specifically, any violation of its terms

shall be subject to the same sanctions and penalties as if this Protective Order had been entered

by the Court.

          12.5      Retained Jurisdiction:    The Court shall retain jurisdiction to enforce this

Protective Order after Final Disposition, unless the Protective Order is vacated.

          12.6      Non-Parties: Non-parties requested to produce documents or things or provide

testimony in this Action may avail themselves of the provisions of the Protective Order and

designate documents, things, or testimony as “Confidential” or “Highly Confidential –



AMERICAS 95863099                                   16
Attorneys’ Eyes Only” in accordance with the provisions of this Protective Order.

          12.7       Modification. In the event any Party seeks to amend or vary the terms of this

Protective Order, said Party shall make such request by motion to the Court. The Court may

modify the terms and conditions of the Protective Order for good cause, or in the interest of

justice, or on its own order at any time in these proceedings.




                    [Remainder of page intentionally left blank; signature page to follow]




AMERICAS 95863099                                    17
CONSENTED TO BY COUNSEL OF RECORD.


Dated: November 19, 2018

By: /s/ James N. Robinson                       By: /s/ Christina M. Paul
James N. Robinson (Florida Bar No. 608858)      Christina M. Paul (Florida Bar No. 0596876)
Mahalia A. Cole (Florida Bar No. 98913)         Joshua Carpenter (Florida Bar No. 109413)
White & Case LLP                                K&L Gates LLP
200 South Biscayne Boulevard                    200 South Biscayne Boulevard, Suite 3900
Miami, Florida 33131                            Miami, Florida 33131-2399
Telephone: (305) 371-2700                       Telephone: (305) 539-3300
Facsimile: (305) 358-5744                       Facsimile: (305) 358-7095
E-mail: jrobinson@whitecase.com                 Email: christina.paul@klgates.com
Email: adaker@whitecase.com                     Email: joshua.carpenter@klgates.com
E-mail: mahalia.cole@whitecase.com              Special Appearance Counsel for Defendant
Special Appearance Attorneys for Plaintiffs
Robert Peterson and Had To Have It, LLC         /s/ A. Lee Hogewood III
                                                A. Lee Hogewood III
/s/ Reed J. Hollander                           North Carolina Bar No. 17451
Reed J. Hollander                               Matthew T. Houston
North Carolina Bar No. 23405                    North Carolina Bar No. 46130
Nelson Mullins Riley & Scarborough LLP          K&L Gates LLP
GlenLake One                                    4350 Lassister at North Hills Ave., Suite 300
4140 Parklake Avenue Suite 200                  Raleigh, NC 27609
Raleigh, North Carolina 27612                   Telephone: (919) 743-7300
E-mail: reed.hollander@nelsonmullins.com        Facsimile: (919) 743-7358
Telephone: (919) 329-3816                       Email: Lee.Hogewood@klgates.com
Facsimile: (919) 329-3149                       Email: Matthew.houston@klgates.com
Local Civil Rule 83.1(d) Counsel for Plaintiffs Local Civil Rule 83.1(d) Counsel for
Robert Peterson and Had To Have It, LLC         Defendant




SO ORDERED this ______ day of _________________________, 2018.
Dated: November 20, 2018

                                            ______________________________________
                                            _____________________________________
                                            Robert T. Numbers, II
                                            JAMES   C. DEVER
                                            United States      III Judge
                                                          Magistrate
                                            UNITED STATES DISTRICT JUDGE




AMERICAS 95863099                             18
                                         EXHIBIT A

                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                  Case No. 4:18-cv-00158-D

                                              )
ROBERT PETERSON, an individual, and HAD )
TO HAVE IT, LLC, a Delaware limited liability )
company,
                                              )
                  Plaintiffs,                 )
                                              )
      v.                                      )
                                              )
HATTERAS/CABO YACHTS, LLC, a                  )
Delaware limited liability company,           )
                                              )
                  Defendant.
                                              )
                                              )

                    AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

        I, _____________________, declare under penalty of perjury that I have read and
understand the Consent Protective Order (“Protective Order”) entered in Robert Peterson & Had
To Have It, LLC v. Hatteras/Cabo Yachts, LLC, No. 4:18-cv-00158-D, in the United States
District Court for the Eastern District of North Carolina. I agree to comply with and to be bound
by all of the terms of this Protective Order. I understand and acknowledge that my failure to
comply could expose me to sanctions and punishment in the nature of contempt. I promise that I
will not disclose, nor take any action that would lead to the disclosure of, any information or
material that is subject to this Protective Order to any person or entity, except in strict
compliance with the provisions of this Protective Order. I agree to submit to the jurisdiction of
the United States District Court for the Eastern District of North Carolina for the purpose of
enforcing the terms of this Protective Order, even if such enforcement proceeding occurs after
termination of this action.
Printed Name: ___________________________________________________

Address: _______________________________________________________

Present Employer:________________________________________________

Designated as Expert for (if applicable): ______________________________

Date: ___________ Signature:




AMERICAS 95863099                              19
